            Case 1:19-cr-00337-RDB Document 24 Filed 09/13/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

       v.                                         *          Criminal No.: RDB-19-337

DARYL ALBERT VARNUM                               *

                               *    *   *    *   *
                          MOTION TO SUPPRESS STATEMENTS

       Daryl Varnum, through his undersigned counsel, hereby respectfully moves this Honorable

Court, pursuant to Rule 12(b)(3) of the Federal Rules of Criminal Procedure, to suppress any and

all statements, admissions and confessions allegedly given by the defendant, whether oral, written

or otherwise recorded, which the government proposes to use as evidence against the defendant at

trial, and in support of the motion alleges as follows:

       1.       Mr. Varnum is charged in a one (1) count indictment alleging a threat against a

federal official in violation of 18 U.S.C. § 115(a)(1)(B).

       2.       The facts of the case are detailed in a Motion to Suppress Evidence filed

contemporaneously with this motion. In short, Mr. Varnum is alleged to have left a threatening

voicemail at a district office for a Florida Congresswoman. He was arrested on July 8, 2019.

After that arrest, he was interviewed by federal agents.

       3.       Any and all statements, admissions, or confessions were obtained in violation of

Mr. Varnum’s privilege against self-incrimination, his right to counsel as guaranteed by the Fifth

and Sixth Amendments to the United States Constitution, the Supreme Court’s holding in Miranda

v. Arizona, 384 U.S. 436 (1966), and were otherwise involuntary.

       4.       Any statements, admissions, or confessions were also the fruit of Mr. Varnum’s

illegal seizure and arrest and in violation of the Fourth Amendment of the United States
            Case 1:19-cr-00337-RDB Document 24 Filed 09/13/19 Page 2 of 3



Constitution.   This argument is raised in the contemporaneously-filed motion to suppress

evidence and Mr. Varnum adopts those arguments supporting this motion.            Further, any

statements made by Mr. Varnum during the time period he was detained pursuant to his unlawful

arrest represents Afruit of the poisonous tree@ and must be suppressed under Wong Sun v. United

States, 371 U.S. 471 (1963).

       5.       Though he believes the bulk of discovery has been disclosed, Mr. Varnum

respectfully reserves the right to supplement this motion as additional facts become available

through further disclosure or investigation.

       WHEREFORE, as a result of the constitutional violations alleged herein, Mr. Varnum

requests that this Court enter an Order suppressing any and all statements made by Mr. Varnum.

                                               Respectfully submitted,

                                               JAMES WYDA
                                               Federal Public Defender

                                                         /s/
                                               BRENDAN A. HURSON (Bar # 28179)
                                               Assistant Federal Public Defender
                                               100 South Charles Street
                                               Tower II, Ninth Floor
                                               Baltimore, Maryland, 21201
                                               Phone: (410) 962-3962
                                               Fax: (410) 962-0872
                                               Email: brendan_hurson@fd.org
         Case 1:19-cr-00337-RDB Document 24 Filed 09/13/19 Page 3 of 3



                     STATEMENT OF POINTS AND AUTHORITIES

1. Brown v. Illinois, 422 U.S. 590 (1975).

2. McNabb v. United States, 318 U.S. 332 (1943).

3. Mincey v. Arizona, 437 U.S. 385 (1978).

4. Miranda v. Arizona, 384 U.S. 436 (1966).

5. Wong Sun v. United States, 371 U.S. 471 (1963).

                                                                /s/
                                                      BRENDAN A. HURSON
                                                      Assistant Federal Public Defender

                                  REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the District

of Maryland, a hearing is requested on Defendant=s motion.

                                                                 /s/
                                                      BRENDAN A. HURSON
                                                      Assistant Federal Public Defender
